--------------------------------------------------------------------------------

Exhibit  10.1
 
 
ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made and entered into as of the
18th day of July 2012, by and between Blue Cap Development Corp., a Nevada
corporation with its principal place of business in Salt Lake City, Utah
(hereinafter referred to as “Assignor”); and Westgate Acquisitions Corporation,
a Nevada corporation with its principal place of business in Salt Lake City,
Utah (hereinafter referred to as “Westgate”).


RECITALS


WHEREAS, Assignor desires to relinquish and release any and all ownership
interests in and to certain mining and/or mineral leases and/or claims described
herein and desires to sell, transfer and assign such ownership interests in
these leases and/or claims to Westgate for the consideration and pursuant to the
terms and conditions set forth herein; and


WHEREAS, Westgate desires to acquire from Assignor those certain mining and/or
mineral leases and/or claims described herein in exchange for the consideration
described herein.


NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:


AGREEMENT


1.           Assignment of Leases and/or Claims.  Assignor has an ownership
interest in and to certain mining and/or mineral leases and/or claims located in
Sections 15, 16, 21, 22, T 8 S, R 15 E, New Mexico Principal Meridian, Soccoro
County, New Mexico, and which are more adequately described in Attachment No. 1
to this Agreement (collectively referred to herein as the “Claims”), which
attachment by this reference is made a part hereof.  Assignor hereby agrees to
grant, assign and transfer outright to Westgate upon execution of this
Agreement, any and all rights, title and interests to all Claims set forth in
Attachment No 1.  Assignor also agrees that upon execution of this Agreement,
Assignor acknowledges Westgate’s outright ownership of the Claims and will
relinquish and forever release any claim or right that Assignor may assert
against the Claims or Westgate.  In addition to executing this Agreement,
Assignor agrees to provide any and all necessary assistance to Westgate in the
preparation, execution and filing of any and all additional notices, quit claim
deeds, reports and/or other documents with the appropriate state and/or federal
agency that may be required to perfect the transfer of the Claims to Westgate
and to release any of Assignor’s claim or right to the Claims.


2.           Ownership of Claims.  Assignor is the owner of those Claims set
forth in Attachment No. 1.  Assignor hereby warrants and represents that it has
the authority to execute this Agreement and to sell, transfer and assign to
Westgate each and every Claim set forth in Attachment No. 1 and that each such
Claim is unencumbered and there are no outstanding debts, obligations or
liabilities related to each such Claim.  Upon execution of this Agreement,
Assignor agrees to waive and forever relinquish any and all rights, privileges
or benefits it has or may have in the future in any and all of the Claims
conveyed to Westgate hereunder. Assignor further agrees to prepare, execute and
cause to be annexed hereto as Attachment No. 2, by this reference made a part
hereof, appropriate quit claim deeds granting outright ownership and all rights,
title and interests in the Claims to Westgate.


3.           Consideration.   In consideration for the conveyance of the Claims
by Assignor to Westgate pursuant to the terms and conditions of this Agreement,
Westgate agrees that upon the execution of the Agreement and perfection of the
conveyance of the Claims, Westgate will immediately cause to be duly authorized,
validly issued, certificated and delivered to Assignor and/or its assigns, an
aggregate of One Million (1,000,000) shares of Westgate=s authorized but
previously unissued common stock (the “Shares”).

 
1

--------------------------------------------------------------------------------

 

4.           Investment Purpose.  Assignor agrees that it will cause to executed
any and all appropriate documents to represent that it and/or its assigns are
the recipients of the Shares to be issued hereunder and the recipients are
acquiring the subject shares for investment purposes only.  Assignor further
acknowledges that the Shares being issued hereunder are "restricted securities@
and may not be sold, traded or otherwise transferred without registration under
the Securities Act of 1933, as amended, or pursuant to an appropriate exemption
therefrom.


5.           Representations of Assignor.


(a)           Assignor hereby represents that it has the authority and requisite
corporate power to enter into this Agreement and to perform its obligations
hereunder, and that the Agreement and transactions contemplated hereby have been
approved by the unanimous consent of its Board of Directors.


(b)           Assignor further represent as to the Claims being granted,
assigned and delivered to Westgate hereunder, that it possesses full legal title
to the Claims and that there are no liens or other encumbrances against the
Claims, and that Assignor has the authority and power to make the assignment of
the Claims to Westgate as contemplated hereby.


(c)           Assignor agrees to advise and provide all necessary expertise and
assistance to Westgate, including the assisting in the preparation and filing of
any and all notices, reports and/or other documents with the appropriate state
and/or federal agency that may be required to perfect the transfer of the Claims
to from Assignor to Westgate.


6.           Representations of Westgate.


(a)           Westgate hereby represents that it has the authority and requisite
corporate power to enter into this Agreement and to perform its obligations
hereunder and the Agreement and transactions contemplated hereby have been
approved by the unanimous consent of the Westgate Board of Directors.


(b)           Westgate further represents that the Shares to be issued to
Assignor and/or its assigns in consideration for the Claims pursuant to the
terms of this Agreement have been duly authorized and, when issued, will be
validly issued, fully paid and nonassessable.


7.           Parties in Interest.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.  Nothing in this Agreement is intended to confer, expressly or by
implication, upon any other person, any rights or remedies under or by reason of
this Agreement.


8.           Severability.  The parties to this Agreement hereby agree and
affirm that none of the provisions herein is dependent upon the validity of any
other provision and, if any part of this Agreement is deemed to be
unenforceable, the remainder of this Agreement shall remain in full force and
effect.


9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one document.  The delivery of an executed counterpart of this
Agreement by facsimile, e-mail or other electronic medium, shall be deemed to be
an original and shall have the full force and effect of an original executed
copy.


10.           Governing Law.  The validity and effect of this Agreement will be
governed by, construed and enforced in accordance with the Laws of the State of
Utah, without regard to its conflicts of laws or rules.  Any legal proceeding or
action arising from this Agreement or the transactions contemplated hereunder
shall be brought in a court of competent jurisdiction located in the State of
Utah and in no other place.

 
2

--------------------------------------------------------------------------------

 

11.           Amendment.  This Agreement may be amended only upon the written
approval by all the parties hereto, although no amendment will be made which
substantially and adversely changes or alters the terms hereof.  This Agreement
may not be amended except by an instrument, in writing, signed on behalf by each
of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.



 
           (“Assignor”)
 
                (“Westgate”)
   
Blue Cap Development Corp.
 
Westgate Acquisitions Corporation
                               
By:
/s/ Edward F. Cowle
By:
/s/ Geoff Williams
   
Its:   President
 
Its:  President
 


 
3

--------------------------------------------------------------------------------

 

Attachment  No. 1


DESCRIPTION OF CLAIMS


Westgate Acquisitions, Inc. acquired claims from Blue Cap Development Corp.


BLM Serial No.                                County
No.                      Claim Name
NMMC189185                                201004856                      CAP 3
NMMC189186                                201004855                      CAP 4
NMMC189187                                201004854                      CAP 5
NMMC189188                                201004853                      CAP 6
NMMC189189                                201004852                      CAP 7
NMMC189190                                201004851                      CAP 8
NMMC189191                                201004850                      CAP 9
NMMC189192                                201004849                      CAP 10

 
4

--------------------------------------------------------------------------------

 
